Citation Nr: 1627336	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO. 12-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder and a mood disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, with additional service in the Minnesota Army National Guard from January 1956 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In the July 2012 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing. In a May 2013 statement, however, the Veteran indicated that he did not want a Board hearing. As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

In the January 2012 rating decision, the RO denied entitlement to service connection for PTSD. Subsequently, the Veteran's claim was expanded to include a second claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, which was denied in a November 2012 rating decision. 
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record). Both issues were certified for appeal in June 2013. 

In a January 2014 decision, the Board, in pertinent part, denied entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD. The Veteran appealed the January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2014 Joint Motion for Partial Remand, the Court vacated only that portion of the January 2014 Board decision that denied entitlement to service connection for an acquired psychiatric disorder other than PTSD, and remanded that claim to the Board for adjudication consistent with the Court's order. 

In May 2015 and October 2015, the Board remanded the appeal to the RO for additional development. The matter has not been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, as the decision below grants service connection for an acquired psychiatric disorder other than PTSD, the Board finds this error to be harmless and there is no prejudice in proceeding with adjudication of this appeal at this time. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran has a current acquired psychiatric disorder manifested by diagnoses of depressive disorder and mood disorder. 

2. Resolving reasonable doubt in his favor, the Veteran's current acquired psychiatric disorder is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The appeal of service connection for an acquired psychiatric disorder other than PTSD has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the Agency of Original Jurisdiction. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in June 2013, and therefore, the claim is governed by DSM-IV.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder Other than PTSD

The Veteran contends that he developed his current psychological symptoms as a direct result of his active service. While the Veteran filed his initial claim as one of service connection for PTSD, the claim was expanded to include any acquired psychiatric disorder. See Clemons, 23 Vet. App. 1. However, as discussed above, service connection for PTSD was denied by the Board in an unappealed January 2014 decision. Accordingly, the current claim on appeal is limited to service connection for an acquired psychiatric disorder other than PTSD. 

Viewed in a light most favorable to the Veteran as required by law, the evidence supports a finding that the Veteran has a current acquired psychiatric disorder other than PTSD. In addition, the evidence supports a finding that the Veteran's current acquired psychiatric disorder is related to his military service. 

VA treatment records dated between April 2007 and November 2011 reflect diagnoses of PTSD, depressive disorder, mood disorder, alcohol dependence, and nicotine dependence. Collectively, these treatment records reflect symptoms of depressed mood, difficulty sleeping, occasional nightmares, and decreased appetite. These records indicate that the Veteran's mood disorder is secondary to his general medical condition, specifically his coronary artery disease. 

A November 2007 VA psychiatric intake examination record reflects that the Veteran presented with "mild depression in the context of significant psychosocial stressors and chronic pain." Regarding his military history, the Veteran reported being dissatisfied with circumstances surrounding his active duty, but did "not report exposure to any traumatic events associated with his military service." Following examination, the VA clinician provided a diagnosis of depression related to unresolved grief and loss issues. The VA clinician specifically noted the Veteran's recent divorce and financial hardship and opined that "it is unlikely that [the] current depression is related to the [Veteran's] military history." 

In an August 2011 statement, the Veteran specifically identified three stressful events that occurred during his active service. First, the Veteran described an encounter with a water snake, resulting in an extreme fear of water and snakes. Second, the Veteran indicated that a friend, and fellow service member, was killed in a jeep accident. Third, the Veteran indicated that his period of active duty separated him from his new wife and newborn child; he reported this separation was very traumatic. 

In a December 2011 buddy statement, a fellow service member, J.W., described two stressful events for the Veteran involving snakes during his active duty. First, J.W. described an incident he witnessed where the Veteran killed a water moccasin with a fence stake. Second, J.W. described a second-hand story that he and the Veteran learned of a fellow service member being bitten by a coral snake resulting in serious injury. 

Following VA examination in January 2012, the VA examiner indicated that the Veteran did not meet the DSM-IV diagnostic criteria for any mental health disorder. The Veteran reported mild depression, frequent nightmares, and a phobic avoidance of snakes. The Veteran described three stressful events that occurred during service, two that involved snakes, and the jeep accident, which he indicated that he arrived upon the accident scene as his friend was lying on the ground, apparently dead. Following examination, the VA examiner indicated that the Veteran denied a majority of mental health symptoms. The VA examiner further indicated that the symptoms the Veteran did report were mild and did not result in functional impairment, stating that "he did not describe a symptom picture that would suggest he currently suffers from an actual clinical disorder." 

Upon private psychological examination in March 2012, the Veteran reported mild to moderate depression, anhedonia, fatigue, hopelessness, difficulty sleeping, poor appetite, and difficulty concentrating. Regarding his military history, the Veteran described being in fear for his life because of the possible nuclear crisis involved with the Bay of Pigs invasion. The Veteran also described several "terrifying experiences" with snakes, the separation from his wife and newborn son, and incompatible relationship with his commanding officers. The private psychologist diagnosed chronic, delayed-onset PTSD with secondary depression and opined that the Veteran's "PTSD symptoms with depression are at least as likely as not secondary to his traumatic experiences" while on active duty. 

In a September 2012 Informal Conference Report, the RO Decision Review Officer noted that the Veteran reported three stressful encounters with snakes while on active duty. The Veteran also described general dissatisfaction with his fellow service members and he was not confident in their abilities as they were preparing to be deployed to Cuba. 

In a July 2013 private medical opinion, a private mental health counselor opined that "it is highly likely that [the Veteran's] diagnosis of depressive disorder and mood disorder had their origins in and are related to his active military service." While the private mental health counselor did not examine the Veteran, he indicated that he "fully reviewed" the Veteran's claims file. The counselor identified the March 2012 private psychological examination report that reflected a diagnosis of PTSD related to the Veteran's military service. The counselor also noted accounts of depression and mood changes, indicating that "these symptoms all appear to be related to military service" and that the Veteran "had in[-]service stressors that appear to be credible." 

Upon VA examination in June 2015, the Veteran reported a low energy level, intermittent difficulty concentrating, and intermittent thoughts of worthlessness. The Veteran also reported becoming "emotional" when discussing his military experiences, but denied significant feelings of depression. The Veteran reported several stressful events that occurred during his active duty:  the general fear of a potential nuclear crisis, the jeep accident, and an encounter with a snake. Following examination, the VA examiner indicated that the Veteran did not meet the DSM-5 diagnostic criteria for any psychiatric disorder. The VA examiner specifically noted that the stressful events reported by the Veteran do not rise to the level of threat of a "stressor" that would be required for a diagnosis of PTSD. Additionally, the VA examiner indicated that the Veteran, upon examination, denied clinically significant symptoms of depression and anxiety, which was consistent with the findings of the January 2012 VA examiner. 

In the October 2015 Remand, the Board found the opinion provided by the June 2015 VA examiner to be incomplete, and requested than an addendum medical opinion be obtained prior to adjudication. In the Remand, the Board specifically advised the VA examiner that evidence of a diagnosed disorder at any time during the appeal period is sufficient to satisfy the requirement of a current disability, even if symptoms of the diagnosed disorder had diminished in severity or if the diagnosis was no longer accurate at the time of examination. Accordingly, the Board requested that the VA examiner opine as to whether the Veteran, at any time during the appeal period, had an acquired psychiatric disorder other than PTSD. In addition, the Board advised the VA examiner that the occurrence of a "stressor" is not required with respect to acquired psychiatric disorders other than PTSD; instead, service connection for acquired psychiatric disorder other than PTSD only requires a link between the diagnosed disorder and military service. 

In a November 2015 addendum medical opinion, the VA examiner opined that "it is less likely than not that the [Veteran] has ever met criteria for any mental health condition" during the appeal period. As the sole rationale, the VA examiner quoted a portion of the June 2015 VA examination report where she indicated that the Veteran's reported stressful events did not rise to the level of threat of a "stressor" that would be required for a diagnosis of PTSD and that the Veteran denied clinically significant symptoms of depression and anxiety, which was consistent with the findings of the January 2012 VA examiner. 

The Board is compelled to grant service connection for an acquired psychiatric disorder other than PTSD. Evidence against a finding of a current acquired psychiatric disorder is found in the January 2012 and June 2015 VA examination reports and November 2015 addendum medical opinion. Following each examination, the VA examiner indicated that the Veteran did not meet the diagnostic criteria for any psychiatric disorder at the time of the examination. The January 2012 VA examiner, using the DSM-IV diagnostic criteria, indicated that while the Veteran reported some symptoms, they were mild in nature and did not result in functional impairment. Similarly, the June 2015 VA examiner, using the DSM-5 diagnostic criteria, indicated that the Veteran did not report clinically significant depression or anxiety. 

However, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). Neither VA examiner appeared to consider the additional evidence in the claims file documenting psychiatric diagnoses provided by mental health clinicians. 

While the June 2015 VA examiner, in the addendum medical opinion, opined that it is less likely than not that the Veteran had ever met the criteria for any mental health condition during the appeal period, the VA examiner provided insufficient rationale in support of this opinion. The VA examiner simply quoted a portion of her previous opinion that noted that the Veteran did not report clinically significant depression or anxiety at the time of the examination despite being advised that a diagnosed disability at any time during the claims process is sufficient for a grant of service connection. Accordingly, the VA examiners' opinions that the Veteran does not have a current acquired psychiatric disorder other than PTSD are afforded less probative weight as they do not consider the entirety of the Veteran's psychiatric history. 

In contrast, evidence in support of a finding of a current acquired psychiatric disability is found in VA treatment records and the March 2012 private psychological examination report. VA treatment records during the appeal period provide diagnoses of depressive disorder and mood disorder. The March 2012 private psychologist diagnosed depression concomitant with PTSD. The Veteran's treating clinicians as well as the private psychologist provided diagnoses under the DSM-IV diagnostic criteria. "Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a [] diagnosis." Cohen v. Brown, 10 Vet. App. 128, 140 (1997). Accordingly, the diagnoses provided by the VA mental health clinicians and the private psychologist are competent evidence in support of a current acquired psychiatric disorder. 

Viewed under the benefit-of-the-doubt doctrine, the evidence supports a finding that the Veteran's acquired psychiatric disorder is related to his military service. Evidence against a relationship to service is found in VA treatment records. The November 2007 VA mental health clinician opined that the Veteran's depression was related to unresolved grief and loss issues and unlikely related to his military history. In addition, several VA treatment records indicate that the Veteran's mood disorder is secondary to his general medical condition, primarily his coronary artery disease. These opinions were provided in the context of either ongoing treatment of the Veteran or following an interview and psychiatric examination of the Veteran, suggesting familiarity with the Veteran's psychiatric history. These opinions are probative evidence against the Veteran's claim. 

Evidence in favor of a relationship to service is found in the March 2012 private psychological examination report, the July 2013 private medical opinion, and the Veteran's lay statements. Both the March 2012 private psychologist and the July 2013 private mental health counselor provided favorable opinions relating the Veteran's depression to his military service. The July 2013 private mental health counselor also provided a favorable opinion relating the Veteran's mood disorder to his military service. The March 2012 private psychologist's opinion was provided following an interview and psychiatric examination of the Veteran. The July 2013 private mental health counselor's opinion was provided following a comprehensive review of the Veteran's claims file. These opinions are probative evidence in support of the Veteran's claim. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current acquired psychiatric disorder other than PTSD is etiologically related to his military service. 

For these reasons, the Board finds that the criteria for service connection for an acquired psychiatric disorder have been approximated. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder and a mood disorder, is granted. 
027347302


____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


